DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 	With regards to claim 1, the claim recites, in part, determining an input space for the trained machine learning model; determining, based on the determined input space, an initial plurality of model cases, wherein each model case is represented by a record comprising a plurality of record fields with respective initial input values; expanding the initial plurality of model cases by stepwise modifying field values of records representing the initial plurality of model cases resulting in an exploration set of model cases; obtaining a model score value for each record of the exploration set of model cases; continuing the expansion of the exploration set of model cases in direction of those modified model cases that provide one of a relatively high and a relatively low model score value compared to records of the exploration set, thereby generating a refined model case set; and selecting records in the refined model case set based on relative record distance values and related model score values between pairs of records, 
	With regards to claims 2-10, the rejection of claim 1 is further incorporated, and further the claims recite additional mathematical steps in addition to the mathematical conceptions/mental steps identified in the rejection of claim 1, thus recite a judicial exception. The claims do not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claims are not patent eligible 
	With regards to claim 11, the claim recites, in part, determining an input space for the trained machine learning model; determining, based on the determined input space, an initial plurality of model cases, wherein each model case is represented by a record comprising a plurality of record fields with respective initial input values; expanding the initial plurality of model cases by stepwise modifying field values of records representing the initial plurality of model cases resulting in an exploration set of model cases; obtaining a model score value for each record of the exploration set of model cases; continuing the expansion of the exploration set of model cases in direction of those modified model cases that provide one of a relatively high and a relatively low model score value compared to records of the exploration set, thereby generating a refined model case set; and selecting records in the refined model case set based on relative record distance values and related model score values between pairs of records, thereby generating the group of representative model cases. These limitations, as drafted are processes that under broadest reasonable interpretation, covers the recitation of mathematical relationships and calculations which falls within the “Mathematical concepts” grouping of abstract ideas, additionally “selecting records in the refined model case set based on relative record distance values and related model score values between pairs of records, thereby generating the group of representative model cases,” covers performance of the limitation in the mind, but for the recitation of generic computer components (i.e., processor and memory storing program instructions) and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application. The claim only recites additional elements such as the processor and memory that are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 	 	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor and memory performing a method comprising: determining, based on the determined input space, an initial plurality of model cases, wherein each model case is represented by a record comprising a plurality of record fields with respective initial input values and continuing the expansion of the exploration set of model cases in direction of those modified model cases that provide one of a relatively high and a relatively low model score value compared to records of the exploration set, thereby generating a refined model case set amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
	With regards to claims 12-19, the rejection of claim 11 is further incorporated, and further the claims recite additional mathematical steps in addition to the mathematical conceptions/mental steps identified in the rejection of claim 11, thus recite a judicial exception. The claims do not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claims are not patent eligible 
	With regards to claim 20, the claim recites, in part, determining an input space for the trained machine learning model; determining, based on the determined input space, an initial plurality of model cases, wherein each model case is represented by a record comprising a plurality of record fields with respective initial input values; expanding the initial plurality of model cases by stepwise modifying field values of records representing the initial plurality of model cases resulting in an exploration set of model cases; obtaining a model score value for each record of the exploration set of model cases; continuing the expansion of the exploration set of model cases in direction of those modified model cases that provide one of a relatively high and a relatively low model score value compared to records of the exploration set, thereby generating a refined model case set; and selecting records in the refined model case set based on relative record distance values and related model score values between pairs of records, thereby generating the group of representative model cases. These limitations, as drafted are processes that under broadest reasonable interpretation, covers the recitation of mathematical relationships and calculations which falls within the “Mathematical concepts” grouping of abstract ideas, additionally “selecting records in the refined model case set based on relative record distance values and related model score values between pairs of records, thereby generating the group of representative model cases,” covers performance of the limitation in the mind, but for the recitation of generic computer components (i.e., processor and computer readable storage medium) and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application. The claim only recites additional elements such as the processor and computer readable storage medium that are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 	 	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor and computer readable storage medium performing a method comprising: determining, based on the determined input space, an initial plurality of model cases, wherein each model case is represented by a record comprising a plurality of record fields with respective initial input values and continuing the expansion of the exploration set of model cases in direction of those modified model cases that provide one of a relatively high and a relatively low model score value compared to records of the exploration set, thereby generating a refined model case set amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arik et al. (U.S. Publication No. 2021/0089828 A1; hereinafter Arik).
	With respect to claim 1, Arik discloses a computer-implemented method for generating a group of representative model cases for a trained machine learning model, the method comprising: 	determining an input space [202] for the trained machine learning model (See ¶[0026-0027]); 	determining, based on the determined input space, an initial plurality of model cases [130], wherein each model case is represented by a record comprising a plurality of record fields with respective initial input values; 	expanding the initial plurality of model cases by stepwise modifying field values of records [120] representing the initial plurality of model cases resulting in an 
	With respect to claim 2, Arik discloses wherein determining the input space comprises: using predefined values for the fields of records, or using a group of training data of the trained machine learning model as seed records, or using outlier of records of the training data of the trained machine learning model as seed records (See ¶[0026]).
	With respect to claim 3, Arik discloses wherein the stepwise modification of the field values of records comprises: using as basis for the modification records of a group comprising a confidence level [150] above a predefined high confidence level value, or using as basis for the modification records of a group comprising a confidence level above a predefined low confidence level value, or using as basis for the modification records of a group with a predefined high range of range of confidence level values and/or a group with a predefined low range of range of confidence level values which are at the border of the input space (See ¶[0027-0028]).

	With respect to claim 5, Arik discloses wherein the stepwise modification of the field values of records representing the initial plurality of model cases comprises modifying randomly one field value of a record at a time or a plurality of field values of a related plurality of fields at a time (See ¶[0040]).
	With respect to claim 6, Arik discloses wherein the stepwise modification of the field values of records representing the initial plurality of model cases comprises modifying one or more field values of a record at a time or a plurality of field values of a related plurality of fields under an influence of a constraint supporting a given target (See ¶[0040]).
	With respect to claim 7, Arik interrupting the continuation of the expansion of the exploration set of model cases if: newly generated records for expanding the exploration set of model cases do not show a better support for the target than already available records in the exploration set of model cases, a predefined number of records is reached within the exploration set, a predefined number of expansion cycles has been performed, or a preset time period ended (See ¶[0044-0045]).
	With respect to claim 11, Arik discloses a representative case generation system for generating a group of representative model cases for a trained machine learning model, the system comprising at least one processor and a memory storing program instructions thereon (See ¶[0051]), the program instructions executable by the at least processor to cause the system to perform a method comprising: 

	With respect to claim 12, Arik discloses wherein determining the input space comprises: using predefined values for the fields of records, or using a group of training data of the trained machine learning model as seed records, or using outlier of records of the training data of the trained machine learning model as seed records (See ¶[0026]).

	With respect to claim 14, Arik discloses wherein the initial plurality of the model cases is generated randomly or using a subset of training or validation data of the trained machine learning model (see ¶[0026]).
	With respect to claim 15, Arik discloses wherein the stepwise modification of the field values of records representing the initial plurality of model cases comprises modifying randomly one field value of a record at a time or a plurality of field values of a related plurality of fields at a time (See ¶[0040]).
	With respect to claim 16, Arik discloses wherein the stepwise modification of the field values of records representing the initial plurality of model cases comprises modifying one or more field values of a record at a time or a plurality of field values of a related plurality of fields under an influence of a constraint supporting a given target (See ¶[0040]).
	With respect to claim 17, Arik discloses wherein the method further comprises interrupting the continuation of the expansion of the exploration set of model cases if: newly generated records for expanding the exploration set of model cases do not show 
	With respect to claim 20, Arik discloses a computer program product for generating a group of representative model cases for a trained machine learning model, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (see ¶[0052]), the program instructions executable by at least one processor to cause the at least one processor to perform a method comprising: 	determining an input space [202] for the trained machine learning model (See ¶[0026-0027]); 	determining, based on the determined input space, an initial plurality of model cases [130], wherein each model case is represented by a record comprising a plurality of record fields with respective initial input values (See ¶[0026-0027]); 	expanding the initial plurality of model cases by stepwise modifying field values of records [120] representing the initial plurality of model cases resulting in an exploration set of model cases [140,150]; 	obtaining a model score value [160] for each record of the exploration set of model cases; 	continuing the expansion of the exploration set of model cases in direction of those modified model cases that provide one of a relatively high and a relatively low model score value compared to records of the exploration set, thereby generating a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arik et al. (U.S. Publication No. 2021/0089828 A1; hereinafter Arik) in view of Barshan et al. (U.S. Publication No. 2021/0103829 A1; hereinafter Barshan).
	With respect to claim 8, Arik fails to disclose reducing the number of records in the refined model case set.	In the same field of endeavor, Barshan teaches reducing the number of records in the refined model case set. (see ¶[0066-0067]; normalizing function).	The implementation of a normalizing function as taught by Barshan allows for reinforcement of the generated prediction and improved loss for the generated prediction (See ¶[0067-0068]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 9, the combination of Arik and Barshan discloses selecting those records during the reduction using a distance measure representing the most relevant records each of the clusters (see Barshan ¶[0066-0068])

	With respect to claim 18, Arik fails to disclose wherein the method further comprises reducing the number of records in the refined model case set.
	In the same field of endeavor, Barshan teaches reducing the number of records in the refined model case set. (see ¶[0066-0067]; normalizing function).	The implementation of a normalizing function as taught by Barshan allows for reinforcement of the generated prediction and improved loss for the generated prediction (See ¶[0067-0068]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 19, the combination of Arik and Barshan discloses wherein the method further comprises selecting those records during the reduction using a distance measure representing the most relevant records each of the clusters  (see Barshan ¶[0066-0068]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Forman et al. (U.S. Publication No. 2008/0103996 A1) discloses machine learning method
Szegedy (U.S. Patent No. 8,756,175 B1) discloses black-box machine learning
Parker (U.S. Publication No. 2019/0122135 A!) discloses black box machine learning models
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818